UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 00-7484



MEL MADOU DUKULY,

                                              Plaintiff - Appellant,

          versus


WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY;
WILLIAM GROCE, sued under color of state law
and in his individual capacity; C. WALLS, De-
tective, #1398, sued in his official and indi-
vidual capacity; PRINCE GEORGE’S COUNTY POLICE
DEPARTMENT, sued as a municipality county gov-
ernment in the state of Maryland,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
1694-AMD)


Submitted:   February 22, 2001              Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Mel Madou Dukuly, Appellant Pro Se. Jeffrey Peabody Ayres, Robin
Bruckmann Bowerfind, VENABLE, BAETJER & HOWARD, Baltimore, Mary-
land; Sean Daniel Wallace, John Anthony Bielec, Shalisha Hines Ivy,
Rhonda Lee Weaver, COUNTY ATTORNEY’S OFFICE, Upper Marlboro, Mary-
land, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mel Madou Dukuly appeals the district court’s order dismissing

this 42 U.S.C.A. § 1983 (West Supp. 2000) action.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Dukuly v. Woodmen of the World Life Ins. Soc’y, No. CA-

99-1694-AMD (D. Md. Sept. 18, 2000).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                  2